

116 S4268 IS: Employer Assistance Coordination Act
U.S. Senate
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4268IN THE SENATE OF THE UNITED STATESJuly 22, 2020Ms. Hassan (for herself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo improve coordination between the paycheck protection program and employee retention tax credit. 1.Short titleThis Act may be cited as the Employer Assistance Coordination Act.2.Improved coordination between paycheck protection program and employee retention tax credit(a)Amendment to paycheck protection programSection 1106(a)(8) of the CARES Act (Public Law 116–136) is amended by inserting , except that such costs shall not include qualified wages taken into account in determining the credit allowed under section 2301 of this Act before the period at the end.(b)Amendments to employee retention tax credit(1)In generalSection 2301(g) of the CARES Act (Public Law 116–136) is amended to read as follows:(g)Election To not take certain wages into account(1)In generalThis section shall not apply to qualified wages paid by an eligible employer with respect to which such employer makes an election (at such time and in such manner as the Secretary may prescribe) to have this section not apply to such wages.(2)Coordination with paycheck protection programThe Secretary, in consultation with the Administrator of the Small Business Administration, shall issue guidance providing that payroll costs paid or incurred during the covered period shall not fail to be treated as qualified wages under this section by reason of an election under paragraph (1) to the extent that a covered loan of the eligible employer is not forgiven by reason of a decision under section 1106(g). Terms used in the preceding sentence which are also used in section 1106 shall have the same meaning as when used in such section..(2)Conforming amendments(A)Section 2301 of the CARES Act (Public Law 116–136) is amended by striking subsection (j).(B)Section 2301(l) of the CARES Act (Public Law 116–136) is amended by striking paragraph (3) and by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.(c)Effective dateThe amendments made by this section shall take effect as if included in the provisions of the CARES Act (Public Law 116–136) to which they relate. 